          Case 2:20-cv-00190-MJP Document 123 Filed 06/08/20 Page 1 of 5




 1

 2

 3

 4
                                                                        The Honorable Marsha J. Pechman
 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE
13   ANTHONY JAY BREDBERG, d/b/a B&A,
14   INC.,
                                                              NO: 2:20-cv-00190-MJP
15                                 Plaintiff,
16
                    v.                                        STIPULATED MOTION AND ORDER
17                                                            TO DISMISS DEFENDANT DEREK
     RANDY MIDDAUGH, acting individually                      HOLZL AND JOHN DOE
18   and under color of law in his capacity a                 DEFENDANT JONES ENGINEERS
19   government employee, and including any                   INC.
     marital community; SEAN CURRAN, acting
20   individually and under color of law and in his
     capacity as a government employee, and
21   including any marital community; KIRK
     PRINDLE, acting individually and under color
22   of law in his capacity as a government
23   employee, and including any marital
     community; PAUL ANDERSON , acting
24   individually and under color of law in his
     capacity as a government employee, and
25   including any marital community; DOUG

                                            SMYTHE & JONES PLLC
                                           400 112TH AVE NE Suite 200
                                               Bellevue WA 98004
          Case 2:20-cv-00190-MJP Document 123 Filed 06/08/20 Page 2 of 5




 1   GRESHAM, acting individually and under
     color of law in his capacity as a government
 2
     employee, and including any marital
 3   community; ERIK STOCKDALE, acting
     individually and under color of law and in his
 4   capacity as a government employee; DIANE
     HENNESSEY, acting individually and under
 5   color of law in her capacity as a government
     employee, and including any marital
 6
     community; ALEX CALLENDER, acting
 7   individually and under color of law and in his
     capacity as a government employee, and
 8   including any martial community; MATTHEW
     MAHAFFIE, acting individually and under
 9   color of law in his capacity as a government
     employee, and including any marital
10
     community; RYAN ERICSON, acting
11   individually and under color of law in his
     capacity as a government employee, and
12   including any marital community; ERIN
     PAGE, acting individually and under color of
13   law in her capacity as a government employee
14   and including any marital community; HUGH
     MORTENSEN, acting individually and in his
15   capacity as President of The Watershed
     Company, and including any marital
16   community; NELL LUND, acting individually
     and in her capacity as an employee of The
17   Watershed Company, and including any
18   marital community; DANIEL KRENZ, acting
     individually and under color of law in his
19   capacity as a government employee, and
     including any marital community; KATHRYN
20   HEARD, acting individually and under color
     of law in her capacity as a government
21   employee, and including any marital
22   community; ROBBYN MYERS, acting
     individually and in her capacity as an
23   employee or an independent contractor, and
     including any marital community; RYAN E.
24   CRATER, acting individually and under color
     of law in his capacity as a government
25
     employee, and including any marital

                                           SMYTHE & JONES PLLC
                                          400 112TH AVE NE Suite 200
                                              Bellevue WA 98004
             Case 2:20-cv-00190-MJP Document 123 Filed 06/08/20 Page 3 of 5




 1      community; NICK BOND, acting individually
        and under color of law in his capacity as a
 2
        government employee, and including any
 3      marital community; EMILY SWAIM, acting
        individually and under color of law in her
 4      capacity as a government employee, and
        including any marital community; NIKI
 5      YONKOW, acting individually and under
        color of law in her capacity as a government
 6
        employee, and including any marital
 7      community; CHAD WALLIN, acting
        individually and in his capacity as an employee
 8      of Grette Associates, and including any marital
        community; JASON WALKER, acting
 9      individually and in his capacity as an employee
        of Perteet, Inc., and including any marital
10
        community; BILL KIDDER, acting
11      individually and in his capacity as an employee
        of Perteet, Inc. and including any marital
12      community; KERRIE MCARTHUR, acting
        individually and in her capacity as an
13      employee of Confluence Environmental
14      Company, and including any marital
        community; SUZANNE VIEIRA, acting
15      individually and in her capacity as an
        employee of Confluence Environmental
16      Company, and including any marital
        community, DEREK HOLZL, acting
17      individually and in his capacity as an employee
18      of Jones Engineers Inc., and including any
        marital community; STEVE HEACOCK,
19      acting individually and under color of law in
        his capacity as a government employee, and
20      including any marital community, and JOHN
        DOES 1-50,
21                                     Defendants.
22   /////
23
     /////
24
     /////
25

                                               SMYTHE & JONES PLLC
                                              400 112TH AVE NE Suite 200
                                                  Bellevue WA 98004
            Case 2:20-cv-00190-MJP Document 123 Filed 06/08/20 Page 4 of 5




 1                                           1.0         STIPULATION
 2
            Plaintiffs Anthony Jay Bredberg and Defendant Derek Holzl and John Doe Defendant
 3
     Jones Engineers Inc., stipulate to the dismissal with prejudice of defendants Derek Holzl and
 4
     John Doe Defendant Jones Engineers Inc. It is further agreed that there will be no award of fees
 5
     or costs pursuant to this dismissal with prejudice.
 6

 7   IT IS SO STIPULATED, this 9th day of April, 2020.
 8

 9   SMYTHE & JONES PLLC

10
     _____________                                                 _____________
11
     JORDAN E. JONES, WSBA#52951                                   ANTHONY JAY BREDBERG
12   Attorney for Derek Holzl and                                  Plaintiff, Pro Se
     Jones Engineers Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                SMYTHE & JONES PLLC
                                               400 112TH AVE NE Suite 200
                                                   Bellevue WA 98004
              Case 2:20-cv-00190-MJP Document 123 Filed 06/08/20 Page 5 of 5




 1
                                                 2.0         ORDER
 2

 3
              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendants Derek
 4

 5   Holzl and John Doe Defendant Jones Engineers Inc. are dismissed with prejudice and without

 6   costs or fees based upon the stipulation of the parties. Any pending motion(s) relating to
 7   Defendants Derek Holzl and John Doe Defendants Jones Engineers Inc., are stricken pursuant to
 8
     the parties stipulation.
 9
              DATED this 8th day of June 2020.
10

11

12

13
                                                                A
                                                                Marsha J. Pechman
                                                                United States District Judge
14

15

16   Presented jointly by:
     SMYTHE & JONES PLLC
17

18
     _____________
19   JORDAN E. JONES, WSBA#52951
     Attorney for Derek Holzl and Jones Engineers Inc.
20
     And by
21

22
     _____________
23   ANTHONY JAY BREDBERG
     Plaintiff, Pro Se
24

25

                                             SMYTHE & JONES PLLC
                                            400 112TH AVE NE Suite 200
                                                Bellevue WA 98004
